DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 11-22 are cancelled. A complete action on the merits of pending claims 1-10 and 23-34, appears herein.

Response to Arguments
Applicant’s arguments, see Remarks filed 04/19/2022, with respect to the rejection(s) of claims 1-10, under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Neurohr (US 2016/0074061 A1) in view of Nelson (US 2019/0053818 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Neurohr et al. (hereinafter “Neurohr”) (US 2016/0074061 A1) in view of Nelson et al. (hereinafter “Nelson”) (US 2019/0053818 A1).
Regarding claim 1, Neurohr teaches a surgical device, (Fig. 27A-D, Char. 1020: ultrasonic surgical instrument) comprising: 
a housing (Page 15, Par. [0154]: handle assembly) having an instrument shaft extending therefrom, (Fig. 27A-D, at least Char. 1042 and 1044) the instrument shaft including an inner sleeve (Fig. 27A-D, Char. 1042: outer sheath) and an outer sleeve that is partially disposed around the inner sleeve, (Fig. 27A-D, Char. 1044: translatable tube) the inner sleeve having formed therein a cam slot, (Fig. 27A-D, Char. 1048: elongate slot) and 
an end effector assembly (Fig. 27A-D) having a clamp arm extending distally from the outer sleeve (Fig. 27A-D, Char. 1060: clamp arm) and is movable between open and closed positions, (Fig. 27A-D: Clamp arm (1060) is movable between open positions (at least Fig. 27C) and closed positions (at least Fig. 27A and 27D)) and an ultrasonic blade extending distally from the inner sleeve, (Fig. 27A-D, Char. 1052: ultrasonic blade)
wherein the clamp arm has a tissue contacting surface (Fig. 27A-D, Char. 1062: clamp pad) and is configured to translate between a retracted configuration in which it overlaps with and is closed upon a distal portion of the inner sleeve (Fig. 27A) and an extended configuration in which it at least partial overlaps with the ultrasonic blade and configured to open and close upon the ultrasonic blade. (Fig. 27C-D)
Neurohr further teaches that the clamp pad may comprise an RF return electrode such that the instrument can apply RF energy to tissue in both a monopolar and bipolar mode. (Pages 7-8, Par. [0100])
The Fig. 27A-D embodiment of Neurohr is silent regarding at least a portion of the cam slot being non-linear; or the ultrasonic blade being a conductive member.
Neurohr, in another embodiment, teaches a similar end effector assembly (Fig. 24-26F) having a clamp arm movable between open (Fig. 26C-E) and closed positions; (Fig. 26F) wherein the movement between the open and closed positions is facilitated, at least in part, via a pin (Fig. 24-26F, Char. 964: pin) translating within a cam slot; (Fig. 24-26F, Char. 948B: slot) and wherein at least a portion of said cam slot is non-linear, (Fig. 24-26F: The distal portion of slot (948B) is curved) and 
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the elongate slot (1048) of the Fig. 27A-D embodiment of Neurohr to include the curved distal end of the slot (948B) of the Fig. 24-26F embodiment of Neurohr, since applicant has not disclosed that a non-linear portion of a cam slot solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a fully linear cam slot as it would with an at least partially non-linear cam slot.
Modified Neurohr, as applied to claim 1 above, is silent regarding the ultrasonic blade being a conductive member. 
Nelson, in a similar field of endeavor, teaches a surgical device (Fig. 1, Char. 10: instrument) comprising a first and second jaw; (Fig. 2, Char. 28 and 30 respectively) wherein the first and second jaw are both conductive, or comprise at least one conductive section, so as to treat tissue with electrosurgical energy. (Fig. 3; Page 4, Par. [0039]: The gripping section may comprise a plate. The plate may be fabricated from an electrically conductive material, and be an electrode. The plate may be in electrical communication with a power source and function to pass a therapy current from the power source through an anatomical feature to another electrical conductor or plate.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of embodiments of Neurohr, as applied to claim 1 above, to incorporate the teachings of Nelson, and include a second jaw member in place of the ultrasonic blade, wherein the second jaw member is configured to be conductive, or comprise at least one conductive section. Doing so would allow the device to treat tissue using RF energy in a monopolar and/or bipolar mode as desired by a user.
Regarding claim 2, the combination of Neurohr/Nelson, as applied to claim 1 above, teaches an upper portion of the clamp arm is pivotally connected to a distal portion of the outer sleeve (Neurohr: Fig. 27A-D: Clamp arm (1060) is pivotally connected to a distal portion of translatable tube (1044) via pin (1068)) and the outer sleeve is movable between retracted (Neurohr: Fig. 27A-B) and extended configurations. (Neurohr: Fig. 27C-D)
Regarding claim 3, the combination of Neurohr/Nelson, as applied to claim 2 above, teaches a lower portion of the clamp arm includes a pin (Neurohr: Fig. 27A-D, Char. 1066: pin) configured to travel within a cam slot formed within a portion of the inner sleeve, (Neurohr: Fig. 27A-D, Char. 1048: elongate slot) and wherein when the pin is at a proximal-most end of the cam slot, the clamp arm is retracted and closed upon the distal portion of the inner sleeve (Neurohr: Fig. 27A-B) and wherein distal movement of the pin within the cam slot moves the clamp arm to an open position and advances the clamp arm distally towards the conductive member. (Neurohr: Fig. 27A-D; Page 15, Par. [0156]: As clamp arm (1060) translates distally, a bottom surface of clamp arm (1060) engages ramp (1043) so as to cause clamp arm (1060) to pivot upwardly about pin (1066) within slot (1048). Ramp (1043) thus acts as a cam.)
Regarding claim 4, the combination of Neurohr/Nelson, as applied to claim 3 above, teaches further distal movement of the pin to a distal end of the cam slot moves the clamp arm distally into alignment with the conductive member and causes the clamp arm to close upon the conductive member. (Neurohr: Fig. 27A-D, and Pages 15-16, Par. [0157]: As clamp arm translates still further distally, a recess (1061) receives ramp (1043) and causes clamp arm (1060) to pivot downward about pin (1066) within slot (1048) into a closed position.)
		The combination of Neurohr/Nelson, as applied to claim 3 above, is silent regarding the pin moving to a distal-most end of the cam slot.
Neurohr, in another embodiment, teaches a similar end effector assembly (Fig. 23A-D) comprising a clamp arm; (Fig. 23A-D, Char. 860: clamp arm) wherein a lower portion of the clamp arm includes a pin configured to travel within a cam slot having a proximal-most end to a distal-most end, (Fig. 23A-D: Pin (866) is configured to travel within slot (844) from the proximal-most end to the distal-most end of slot (844)) wherein the clamp arm is retracted and closed upon the inner sleeve when the pin is at a proximal-most end of the cam slot, (Fig. 23A) and wherein the clamp arm is extended and closed upon the conductive member when the pin is at the distal-most end of the cam slot. (Fig. 23D)
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the clamp arm (1060) and elongate slot (1048) of the Fig. 27A-D embodiment of Neurohr such that the pin is configured to travel from the proximal most end to a distal-most end of the elongate slot during the retraction/extension of clamp arm (1060), as suggested in the Fig. 24-26F embodiment of Neurohr, since applicant has not disclosed that the movement of the pin within the cam slot from a proximal-most end to a distal-most end of the cam slot solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the clamp arm (1060) being fully extended when the pin is at the distal-most end of the cam slot as when the clamp arm being fully extended when the pin is at a point just before the distal-most end.
Regarding claims 5 and 9, the combination of Neurohr/Nelson, as applied to claim 1 above, does not explicitly teach the conductive member is a monopolar cutting blade; wherein the end effector assembly further includes a support structure extending distally from the inner sleeve and positioned below and in contact with the conductive member.
Nelson further teaches an end effector assembly (Fig. 1-4, Char. 16: jaw assembly) comprising a first jaw member (Fig. 2-4, Char. 28: first jaw) and a second jaw member (Fig. 2-4, Char. 30: second jaw) and a cut blade, (Fig. 2-4, Char. 46: cut blade) wherein the cut blade is configured to be energized and participate in a bipolar circuit and a monopolar circuit. (Page 7, Par. [0071])
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Neurohr/Nelson, as applied to claim 1 above, to further include the teachings of Nelson, and include a monopolar cutting blade configured to act as the conductive member instead of the conductive portion of the second jaw member (30) in the Neurohr/Nelson combination as applied to claim 1 above. Doing so would be a simple substitution of one conductive member for another in the electrosurgical circuit, and would allow for the added capability of mechanically cutting/severing tissue as needed/desired by a user. 
In this combination, the second jaw member (30) extends distally from outer sheath (1042), and would act as a support member for cut blade (46) at least in that second jaw member (30) would contact cut blade (46) in an extended position, and help to prevent cut blade (46) from bending in the direction of second jaw member (30).
Regarding claim 6, the combination of Neurohr/Nelson, as applied to claim 1 above, teaches when the clamp arm is in the retracted configuration the device is configured to treat tissue in a monopolar energy delivery mode with the conductive member. (Neurohr: Pages 7-8, Par. [0100]: an RF electrosurgical instrument may be used with the clamp arm retracted to an inoperative position when the operator wishes to use the instrument in a monopolar mode)
Regarding claim 7, the combination of Neurohr/Nelson, as applied to claim 1 above, teaches when the clamp arm is in the extended configuration the device is configured to treat tissue disposed between the clamp arm and the conductive member. (Neurohr: Pages 7-8, Par. [0100]: the instrument may be used with the clamp arm advanced to an operative position when the operator wishes to use the instrument in a bipolar mode; Nelson: Fig. 3, and Page 4, Par. [0039]: The gripping section may comprise a plate fabricated from an electrically conductive material, and be an electrode; the second jaw member would work with the electrode included in the clamp pad (1062) perform bipolar ablation – it is implicit that this feature be present in the Neurohr/Nelson combination based on the rejection to claim 1 above.)
Regarding claim 8, the combination of Neurohr/Nelson, as applied to claim 1 above, teaches the tissue contacting surface of the clamp arm is conductive, (Neurohr: Pages 7-8, Par. [0100]: the clamp pad includes an electrode) and wherein when the clamp arm is in the extended configuration the device is configured to treat tissue disposed between the clamp arm and the conductive member in a bipolar energy delivery mode. (Neurohr: Pages 7-8, Par. [0100]: the instrument may be used with the clamp arm advanced to an operative position when the operator wishes to use the instrument in a bipolar mode; Nelson: Fig. 3, and Page 4, Par. [0039]: The gripping section may comprise a plate fabricated from an electrically conductive material, and be an electrode; the second jaw member would work with the electrode included in the clamp pad (1062) perform bipolar ablation – it is implicit that this feature be present in the Neurohr/Nelson combination based on the rejection to claim 1 above.)
Regarding claim 10, the combination of Neurohr/Nelson, as applied to claim 1 above, does not explicitly teach the end effector assembly further includes at least one slot that extends through at least a portion of at least one of the clamp arm and the conductive member, wherein the slot is configured to receive a cutting element.
Nelson further teaches an end effector assembly (Fig. 1-4, Char. 16: jaw assembly) including at least one slot that extends through at least a portion of a first and second jaw members, (Fig. 2-4: Jaws (28) and (30) comprise a central groove along the central axis.) wherein the slot is configured to receive a cutting element. (Fig. 2-4, Page 8, Par. [0078] and [0085]: Cut blade (46) is adapted to cut an anatomical feature located between jaws (28 and 30). Cut blade (46) is generally aligned along center axis (94) of the jaw assembly (16), and configured to move in both a distal or proximal location.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Neurohr/Nelson, as applied to claim 1 above, to further include the teachings of Nelson, and configure the end effector assembly to further include at least one slot that extends through at least a portion of at least one of the clamp arm and the conductive member, wherein the slot is configured to receive a cutting element. Doing so would allow for the added capability of mechanically cutting/severing tissue as needed/desired by a user.
Regarding claim 23, the combination of Neurohr/Nelson, as applied to claim 1 above, teaches a pin operatively associated with the clamp arm is configured to translate within the cam slot. (Fig. 27A-D, Char. 1066: pin)
Regarding claim 24, Neurohr teaches a surgical device, (Fig. 27A-D, Char. 1020: ultrasonic surgical instrument) comprising: 
a housing (Page 15, Par. [0154]: handle assembly) having an instrument shaft extending therefrom, (Fig. 27A-D, at least Char. 1042 and 1044) the instrument shaft including an inner sleeve (Fig. 27A-D, Char. 1042: outer sheath) and an outer sleeve that is partially disposed around the inner sleeve, (Fig. 27A-D, Char. 1044: translatable tube) and 
an end effector assembly (Fig. 27A-D) having a clamp arm extending distally from the outer sleeve (Fig. 27A-D, Char. 1060: clamp arm) and is movable between open and closed positions, (Fig. 27A-D: Clamp arm (1060) is movable between open positions (at least Fig. 27C) and closed positions (at least Fig. 27A and 27D)) and an ultrasonic blade extending distally from the inner sleeve, (Fig. 27A-D, Char. 1052: ultrasonic blade) the clamp arm having a tissue contacting surface (Fig. 27A-D, Char. 1062: clamp pad) and is configured to translate between a retracted configuration and an extended configuration, (Fig. 27A-D: Clamp arm (1060) is configured to translate between a retracted configuration (Figs. 27A-B) and an extended configuration (Figs. 27C-D))
wherein a lower portion of the clamp arm includes a pin configured to travel within a cam slot (Fig. 27A-D, Char. 1066: pin) having a proximal-most end and a distal-most end, (Fig. 27A-D: Slot (1048) has a proximal-most end and a distal-most end) wherein the clamp arm is retracted and closed upon the inner sleeve when the pin is at a proximal end of the cam slot, (Fig 27A-B) and wherein the clamp arm is extended and closed upon the conductive member when the pin is at the distal end of the cam slot. (Fig. 27C-D)
Neurohr further teaches that the clamp pad may comprise an RF return electrode such that the instrument can apply RF energy to tissue in both a monopolar and bipolar mode. (Pages 7-8, Par. [0100])
The Fig. 27A-D embodiment of Neurohr is silent regarding the pin being in the proximal-most end of the cam slot when the clamp arm is in the fully retracted position; the pin being in the distal-most end of the cam slot when the clamp arm is in the fully extended position; and the ultrasonic blade being a conductive member.
Neurohr, in another embodiment, teaches a similar end effector assembly (Fig. 23A-D) comprising a clamp arm; (Fig. 23A-D, Char. 860: clamp arm) wherein a lower portion of the clamp arm includes a pin configured to travel within a cam slot having a proximal-most end to a distal-most end, (Fig. 23A-D: Pin (866) is configured to travel within slot (844) from the proximal-most end to the distal-most end of slot (844)) wherein the clamp arm is retracted and closed upon the inner sleeve when the pin is at a proximal-most end of the cam slot, (Fig. 23A) and wherein the clamp arm is extended and closed upon the conductive member when the pin is at the distal-most end of the cam slot. (Fig. 23D)
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the clamp arm (1060) and elongate slot (1048) of the Fig. 27A-D embodiment of Neurohr such that the pin is configured to travel from the proximal most end to a distal-most end of the elongate slot during the retraction/extension of clamp arm (1060), as suggested in the Fig. 24-26F embodiment of Neurohr, since applicant has not disclosed that the movement of the pin within the cam slot from a proximal-most end to a distal-most end of the cam slot solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the clamp arm (1060) being fully retracted/extended when the pin is at the proximal-most/distal-most ends of the cam slot as when the clamp arm being fully retracted/extended when the pin is at a point just before the proximal/distal-most ends.
Modified Neurohr, as applied to claim 24 above, is silent regarding the ultrasonic blade being a conductive member. 
Nelson, in a similar field of endeavor, teaches a surgical device (Fig. 1, Char. 10: instrument) comprising a first and second jaw; (Fig. 2, Char. 28 and 30 respectively) wherein the first and second jaw are both conductive, or comprise at least one conductive section, so as to treat tissue with electrosurgical energy. (Fig. 3; Page 4, Par. [0039]: The gripping section may comprise a plate. The plate may be fabricated from an electrically conductive material, and be an electrode. The plate may be in electrical communication with a power source and function to pass a therapy current from the power source through an anatomical feature to another electrical conductor or plate.) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of embodiments of Neurohr, as applied to claim 24 above, to incorporate the teachings of Nelson, and include a second jaw member in place of the ultrasonic blade, wherein the second jaw member is configured to be conductive, or comprise at least one conductive section. Doing so would allow the device to treat tissue using RF energy in a monopolar and/or bipolar mode as desired by a user.
Regarding claim 25, the combination of Neurohr/Nelson, as applied to claim 24 above, teaches an upper portion of the clamp arm is pivotally connected to a distal portion of the outer sleeve (Neurohr: Fig. 27A-D: Clamp arm (1060) is pivotally connected to a distal portion of translatable tube (1044) via pin (1068)) and the outer sleeve is movable between retracted (Neurohr: Fig. 27A-B) and extended configurations. (Neurohr: Fig. 27C-D)
Regarding claims 26 and 30, the combination of Neurohr/Nelson, as applied to claim 24 above, does not explicitly teach the conductive member is a monopolar cutting blade; wherein the end effector assembly further includes a support structure extending distally from the inner sleeve and positioned below and in contact with the conductive member.
Nelson further teaches an end effector assembly (Fig. 1-4, Char. 16: jaw assembly) comprising a first jaw member (Fig. 2-4, Char. 28: first jaw) and a second jaw member (Fig. 2-4, Char. 30: second jaw) and a cut blade, (Fig. 2-4, Char. 46: cut blade) wherein the cut blade is configured to be energized and participate in a bipolar circuit and a monopolar circuit. (Page 7, Par. [0071])
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Neurohr/Nelson, as applied to claim 24 above, to further include the teachings of Nelson, and include a monopolar cutting blade configured to act as the conductive member instead of the conductive portion of the second jaw member (30) in the Neurohr/Nelson combination as applied to claim 24 above. Doing so would be a simple substitution of one conductive member for another in the electrosurgical circuit, and would allow for the added capability of mechanically cutting/severing tissue as needed/desired by a user. 
In this combination, the second jaw member (30) extends distally from outer sheath (1042), and would act as a support member for cut blade (46) at least in that second jaw member (30) would contact cut blade (46) in an extended position, and help to prevent cut blade (46) from bending in the direction of second jaw member (30).
Regarding claim 27, the combination of Neurohr/Nelson, as applied to claim 24 above, teaches when the clamp arm is in the retracted configuration the device is configured to treat tissue in a monopolar energy delivery mode with the conductive member. (Neurohr: Pages 7-8, Par. [0100]: an RF electrosurgical instrument may be used with the clamp arm retracted to an inoperative position when the operator wishes to use the instrument in a monopolar mode)
Regarding claim 28, the combination of Neurohr/Nelson, as applied to claim 24 above, teaches when the clamp arm is in the extended configuration the device is configured to treat tissue disposed between the clamp arm and the conductive member. (Neurohr: Pages 7-8, Par. [0100]: the instrument may be used with the clamp arm advanced to an operative position when the operator wishes to use the instrument in a bipolar mode; Nelson: Fig. 3, and Page 4, Par. [0039]: The gripping section may comprise a plate fabricated from an electrically conductive material, and be an electrode; the second jaw member would work with the electrode included in the clamp pad (1062) perform bipolar ablation – it is implicit that this feature be present in the Neurohr/Nelson combination based on the rejection to claim 24 above.)
Regarding claim 29, the combination of Neurohr/Nelson, as applied to claim 24 above, teaches the tissue contacting surface of the clamp arm is conductive, (Neurohr: Pages 7-8, Par. [0100]: the clamp pad includes an electrode) and wherein when the clamp arm is in the extended configuration the device is configured to treat tissue disposed between the clamp arm and the conductive member in a bipolar energy delivery mode. (Neurohr: Pages 7-8, Par. [0100]: the instrument may be used with the clamp arm advanced to an operative position when the operator wishes to use the instrument in a bipolar mode; Nelson: Fig. 3, and Page 4, Par. [0039]: The gripping section may comprise a plate fabricated from an electrically conductive material, and be an electrode; the second jaw member would work with the electrode included in the clamp pad (1062) perform bipolar ablation – it is implicit that this feature be present in the Neurohr/Nelson combination based on the rejection to claim 24 above.)
Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Neurohr (US 2016/0074061 A1) in view of Nelson (US 2019/0053818 A1) in view of Okada et al. (hereinafter “Okada”) (US 6,129,735).
Regarding claim 31, Neurohr teaches a surgical device, (Fig. 27A-D, Char. 1020: ultrasonic surgical instrument) comprising: 
an instrument shaft (Fig. 27A-D, at least Char. 1042 and 1044) including an inner sleeve (Fig. 27A-D, Char. 1042: outer sheath) and an outer sleeve, (Fig. 27A-D, Char. 1044: translatable tube) and 
an end effector assembly (Fig. 27A-D) comprising, 
a clamp arm extending distally from the outer sleeve and is movable between open and closed positions, (Fig. 27A-D: Clamp arm (1060) is movable between open positions (at least Fig. 27C) and closed positions (at least Fig. 27A and 27D))
an ultrasonic blade extending distally from the inner sleeve, (Fig. 27A-D, Char. 1052: ultrasonic blade) and 
wherein the clamp arm is configured to translate between a retracted configuration in which it overlaps with and is closed upon a distal portion of the inner sleeve (Fig. 27A) and an extended configuration in which it at least partial overlaps with the ultrasonic blade and configured to open and close upon the ultrasonic blade. (Fig. 27C-D)
Neurohr further teaches that the clamp pad may comprise an RF return electrode such that the instrument can apply RF energy to tissue in both a monopolar and bipolar mode. (Pages 7-8, Par. [0100])
Neurohr is silent regarding the ultrasonic blade being a conductive member; and at least one slot that extends completely through the conductive member, the slot configured to receive a cutting element.
Nelson, in a similar field of endeavor, teaches a surgical device (Fig. 1, Char. 10: instrument) comprising a cutting blade (Fig. 2, Char. 46: blade) and a first and second jaw; (Fig. 2, Char. 28 and 30 respectively) wherein the first and second jaw are both conductive, or comprise at least one conductive section, so as to treat tissue with electrosurgical energy; (Fig. 3; Page 4, Par. [0039]: The gripping section may comprise a plate. The plate may be fabricated from an electrically conductive material, and be an electrode. The plate may be in electrical communication with a power source and function to pass a therapy current from the power source through an anatomical feature to another electrical conductor or plate.) wherein the blade is configured to translate within a slot extending through the first and second jaw members; (Page 5, Par. [0046]; Page 4, Par. [0038]-[0039]: The gripping section (32 and 34) of the jaws may be electrically conductive) and wherein the blade can be energized to function as an electrosurgical electrode in a monopolar or bipolar circuit. (Page 7, Par. [0071])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Neurohr to incorporate the teachings of Nelson, and include a second jaw member in place of the ultrasonic blade, and include the translating cutting blade (46) of Nelson between the two jaw members; wherein the second jaw member is configured to be conductive, or comprise at least one conductive section. Doing so would allow the device to treat tissue using RF energy in a monopolar and/or bipolar mode as desired by a user.
The combination of Neurohr/Nelson, as applied to claim 31 above, is silent regarding the slot extending completely through the conductive member.
Okada, in a similar field of endeavor, teaches an ultrasonic treatment device (Fig. 7-9) comprising a jaw member, (Fig. 7-9, Char. 41: jaw) and an ultrasonic cutting portion; (Fig. 7-9, Char. 29: distal probe part; Col. 8, Lines 19-23) wherein the jaw member comprises a slot configured to at least partially house the ultrasonic cutting portion; the slot extending completely through the jaw member. (Fig. 7-8: Jaw (41) forms a slot receiving both chip (52) and distal probe part (29))
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify gripping section (34) of Nelson such that the slot configured to receive the cutting blade (46) of Nelson extends completely through the gripping section (34), as suggested in Fig. 7-9 of Okada, since applicant has not disclosed that the slot extending completely through the conductive member solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the slot extending completely through the conductive member as it would with the slot extending up to a distal end of the conductive member.
Regarding claim 32, the combination of Neurohr/Nelson/Okada, as applied to claim 31 above, teaches when the clamp arm is in the retracted configuration the device is configured to treat tissue in a monopolar energy delivery mode with the conductive member. (Neurohr: Pages 7-8, Par. [0100]: an RF electrosurgical instrument may be used with the clamp arm retracted to an inoperative position when the operator wishes to use the instrument in a monopolar mode)
Regarding claim 33, the combination of Neurohr/Nelson/Okada, as applied to claim 31 above, teaches when the clamp arm is in the extended configuration the device is configured to treat tissue disposed between the clamp arm and the conductive member. (Neurohr: Pages 7-8, Par. [0100]: the instrument may be used with the clamp arm advanced to an operative position when the operator wishes to use the instrument in a bipolar mode; Nelson: Fig. 3, and Page 4, Par. [0039]: The gripping section may comprise a plate fabricated from an electrically conductive material, and be an electrode; the second jaw member would work with the electrode included in the clamp pad (1062) perform bipolar ablation – it is implicit that this feature be present in the Neurohr/Nelson combination based on the rejection to claim 31 above.)
Regarding claim 34, the combination of Neurohr/Nelson/Okada, as applied to claim 31 above, teaches the clamp arm has a conductive tissue contacting surface, (Neurohr: Pages 7-8, Par. [0100]: the clamp pad includes an electrode) and wherein when the clamp arm is in the extended configuration the device is configured to treat tissue disposed between the clamp arm and the conductive member in a bipolar energy delivery mode. (Neurohr: Pages 7-8, Par. [0100]: the instrument may be used with the clamp arm advanced to an operative position when the operator wishes to use the instrument in a bipolar mode; Nelson: Fig. 3, and Page 4, Par. [0039]: The gripping section may comprise a plate fabricated from an electrically conductive material, and be an electrode; the second jaw member would work with the electrode included in the clamp pad (1062) perform bipolar ablation – it is implicit that this feature be present in the Neurohr/Nelson combination based on the rejection to claim 31 above.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

/N.S.B./Examiner, Art Unit 3794